  8:18-cv-00287-LSC-MDN Doc # 67 Filed: 07/08/20 Page 1 of 1 - Page ID # 1770



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ROBERT    BRUNING     and            SHARON
BRUNING, a married couple;
                                                                   8:18CV287
                      Plaintiffs,

        vs.                                                         ORDER

CITY OF OMAHA, NEBRASKA,

                      Defendant.


       This matter is before the Court on Plaintiffs’ Motion for Relief from Order, ECF No.

63.

       Plaintiffs ask the Court to reconsider its previous Memorandum and Order, ECF

No. 59, in which the Court granted summary judgment in favor of the City of Omaha,

dismissing all but one of Plaintiffs’ claims and setting the matter for a hearing to determine

whether there is a genuine issue of material fact to present to a jury. The Court has

considered Plaintiffs’ arguments; will deny the Motion; and will proceed with the hearing

as scheduled.

Accordingly,

       IT IS ORDERED:

       Plaintiffs’ Motion for Relief from Order, ECF No. 63, is denied.

       Dated this 8th day of July 2020.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                              1
